 



         

Exhibit 10.1
(FORESTAR REAL ESTATE GROUP LOGO) [d54075d5407500.gif]
FORESTAR REAL ESTATE GROUP INC.
NONQUALIFIED STOCK OPTION AGREEMENT
     This Agreement (the “Option Agreement”) is entered into between FORESTAR
REAL ESTATE GROUP INC., a Delaware corporation (“Forestar”), and Participant,
and is an integral and inseparable term of Participant’s employment as a
salaried employee or other service recipient of Forestar or one of its
Affiliates. In consideration of the mutual covenants hereinafter set forth and
for other good and valuable consideration, Forestar and the Participant hereby
agree as follows:

1.   Grant of Option. Pursuant to, and subject to, the terms and conditions set
forth in the Forestar Real Estate Group Inc. 2007 Stock Incentive Plan, as
amended from time to time (the “Plan”), the Stock Option Terms and Conditions,
and this Option Agreement (collectively, referred to as the “Plan Documents”),
which are herein incorporated by reference, Forestar hereby grants to the
Participant, as a matter of separate agreement and not in lieu of salary or any
other compensation for services, the Option to purchase all or any part of the
above stated number of shares of the Common Stock at the above stated Exercise
Price. The Option is a Nonqualified Stock Option and is not intended to qualify
as an incentive stock option under Section 422A of the Code.   2.   Governing
Documents. This Award hereunder is subject to all the restrictions, terms and
provisions of the Plan Documents to the terms of which the Participant hereby
agrees. Capitalized terms used in this Option Agreement that are not defined
herein shall have the meaning set forth in the Plan or Terms and Conditions.  
3.   Exercise of Option. Provided that Participant does not experience a
Termination of Service with Forestar or an Affiliate through each Vesting Date
as set forth above, the Option shall vest and become exercisable with respect to
the number of Shares under the Option as provided in the Vesting Schedule above
. The Option may be exercised in whole, at any time, or in part, from time to
time, as to all or any of the Shares as to which the Option is then exercisable
(provided that the Option may not be exercised as to less than the lesser of 100
shares or the number of shares as to which the Option is then exercisable).
Except as otherwise provided in the Plan Documents, the Option shall not be
exercisable following a Termination of Service with Forestar or one of its
Affiliates. The Option may be exercised only upon notice to Forestar and payment
of the Exercise Price and tax withholding in the manner set forth in the Plan
Documents.   4.   Term of the Option. The term of the Option shall commence on
the Date of Grant and shall expire on the Expiration Date stated above or such
earlier date as is prescribed in the Plan Documents. In no event shall the
Option be exercisable following the Expiration Date.   5.   No Stockholder
Rights. The Participant shall have none of the rights of a stockholder with
respect to the shares of Common Stock subject to the Option until such shares
shall have been transferred to the Participant upon the exercise of the Option.
  6.   Arbitration. The Participant and Forestar agree that this Option
Agreement arises out of, and is inseparable from, the Participant’s employment
or other service with Forestar or any of its Affiliates. The Participant and
Forestar further agree to final and binding arbitration as the exclusive forum
for resolution of any dispute of any nature whatsoever, whether initiated by the
Participant or Forestar, arising out of, related to, or connected with
Participant’s employment or other service with, or termination by, Forestar or
any of its Affiliates. This includes, without limitation, any dispute arising
out of the application, interpretation, enforcement, or claimed breach of this
Option Agreement. The only exceptions to the scope of this arbitration provision
are claims arising under any written

      Nonqualified Stock Option Agreement   -1-

 



--------------------------------------------------------------------------------



 



    agreement between the Participant and Forestar or its Affiliate that
expressly provides that such claims are not subject to binding arbitration.
Arbitration under this provision shall be conducted under the employment dispute
rules and procedures of either the American Arbitration Association or of
JAMS/Endispute, according to the preference of the party initiating such
arbitration. Appeal from, or confirmation of, any arbitration award under this
paragraph may be made to any court of competent jurisdiction under standards
applicable to appeal or confirmation of arbitration awards under the Federal
Arbitration Act. This arbitration provision and related proceedings shall be
subject to and governed by the Federal Arbitration Act.   7.   Section 409A
Acknowledgement and Release. Participant understands that the Award under this
Option Agreement is potentially subject to Section 409A of the Code (“409A”) and
that if the Plan and this Option Agreement do not satisfy an exception to 409A
or do not comply with the requirements of 409A and the applicable guidance
thereunder, then Participant may incur adverse tax consequences under 409A.
Participant acknowledges and agrees that (a) Participant is solely responsible
for all obligations arising as a result of the tax consequences associated with
this Award including, without limitation, any taxes, interest or penalties
associated with 409A, (b) Participant is not relying upon any written or oral
statement or representation by Forestar or any Affiliate thereof, or any of
their respective employees, directors, officers, attorneys or agents
(collectively, the “Company Parties”) regarding the tax effects associated with
the execution of this Option Agreement and the grant, vesting, and/or exercise
of this Option under this Option Agreement and the Plan, and (c) in deciding to
enter into this Option Agreement, Participant is relying on his or her own
judgment and the judgment of the professionals of his or her choice with whom
Participant has consulted. Participant hereby releases, acquits and forever
discharges the Company Parties from all actions, causes of actions, suits,
debts, obligations, liabilities, claims, damages, losses, costs and expenses of
any nature whatsoever, known or unknown, on account of, arising out of, or in
any way related to the tax effects associated with the execution of this Option
Agreement and any grant, vesting or exercise of an Option under the Plan and
this Option Agreement.   8.   Miscellaneous. The Committee may from time to time
modify or amend this Option Agreement in accordance with the provisions of the
Plan Documents. This Option Agreement shall be binding upon and inure to the
benefit of Forestar and its successors and assigns and shall be binding upon and
inure to the benefit of the Participant and his or her legatees, distributees
and personal representatives. This Option Agreement may be executed by Forestar
and the Participant by means of electronic or digital signatures, which shall
have the same force and effect as manual signatures. Participant agrees that
clicking “I Accept” in connection with or response to any electronic
communication or other medium has the effect of affixing the Participant’s
electronic signature to this Option Agreement. Participant acknowledges and
expressly agrees that the Participant has read the Option Agreement and the Plan
Documents and agrees to their terms. This Option Agreement shall be governed by
and construed in accord with federal law, where applicable, and otherwise with
the laws of the State of Texas.

      Nonqualified Stock Option Agreement   -2-

 



--------------------------------------------------------------------------------



 



(FORESTAR REAL ESTATE GROUP LOGO) [d54075d5407500.gif]
FORESTAR REAL ESTATE GROUP INC.
2007 STOCK INCENTIVE PLAN
STOCK OPTION TERMS AND CONDITIONS

1.   Definitions: For purposes of this Forestar Real Estate Group Inc. Stock
Option Terms and Conditions (the “Terms and Conditions”), the Forestar Real
Estate Group Inc. 2007 Stock Incentive Plan (the “Plan”), and the Agreement that
evidences the grant of an Option under the Plan (the “Option Agreement”) to
which this Terms and Conditions apply, the following terms shall have the
meanings set forth below:

    a.   Cause: means “cause” as defined in Participant’s employment or service
agreement or in the absence of such an agreement or such a definition, “Cause”
will mean a determination by the Committee that Participant (i) has engaged in
personal dishonesty, willful violation of any law, rule, or regulation (other
than minor traffic violations or similar offenses), or breach of fiduciary duty
involving personal profit, (ii) is unable to satisfactorily perform or has
failed to satisfactorily perform Participant’s duties and responsibilities for
Forestar or any Affiliate, (iii) has been convicted of, or plead nolo contendere
to, any felony or a crime involving moral turpitude, (iv) has engaged in
negligence or willful misconduct in the performance of his or her duties,
including but not limited to willfully refusing without proper legal reason to
perform Participant’s duties and responsibilities, (v) has materially breached
any corporate policy or code of conduct established by Forestar or any Affiliate
as such policies or codes may be adopted from time to time, (vi) has violated
the terms of any confidentiality, nondisclosure, intellectual property,
nonsolicitation, noncompetition, proprietary information and inventions, or any
other agreement between Participant and the Forestar related to Participant’s
Service, or (vii) has engaged in conduct that is likely to have a deleterious
effect on Forestar or any Affiliate or their legitimate business interests,
including but not limited to their goodwill and public image.     b.   Change in
Control:

  i.   A change in control shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

  (1)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Forestar (not including in the securities beneficially owned by
such Person any securities acquired directly from Forestar or its Affiliates)
representing 20% or more of the combined voting power of Forestar’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clauses (a), (b) or (c) of
paragraph (3) below;     (2)   within any twenty-four (24) month period, the
following individuals cease for any reason to constitute a majority of the
number of directors then serving on the Board: individuals who, on the Effective
Date, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Forestar) whose appointment or election by the
Board or nomination for election by Forestar’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;

      Nonqualified Stock Option Agreement   -3-

 



--------------------------------------------------------------------------------



 



  (3)   there is consummated a merger, consolidation of Forestar or any direct
or indirect subsidiary of Forestar with any other corporation or any
recapitalization of Forestar (for purposes of this paragraph (III), a “Business
Event”) unless, immediately following such Business Event (a) the directors of
Forestar immediately prior to such Business Event continue to constitute at
least a majority of the board of directors of Forestar, the surviving entity or
any parent thereof, (b) the voting securities of Forestar outstanding
immediately prior to such Business Event continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Forestar or any subsidiary of Forestar, at least 60% of the combined voting
power of the securities of Forestar or such surviving entity or any parent
thereof outstanding immediately after such Business Event, and (c) in the event
of a recapitalization, no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Forestar or such surviving entity or any parent
thereof (not including in the securities Beneficially Owned by such Person any
securities acquired directly from Forestar or its Affiliates) representing 20%
or more of the combined voting power of the then outstanding securities of
Forestar or such surviving entity or any parent thereof (except to the extent
such ownership existed prior to the Business Event);     (4)   the shareholders
of Forestar approve a plan of complete liquidation or dissolution of Forestar;  
  (5)   there is consummated an agreement for the sale, disposition or long-term
lease by Forestar of substantially all of Forestar’s assets, other than (a) such
a sale, disposition or lease to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by shareholders of Forestar in
substantially the same proportions as their ownership of Forestar immediately
prior to such sale or disposition or (b) the distribution directly to Forestar’s
shareholders (in one distribution or a series of related distributions) of all
of the stock of one or more subsidiaries of Forestar that represent
substantially all of Forestar’s assets; or     (6)   any other event that the
Board, in its sole discretion, determines to be a Change in Control for purposes
of this Agreement.         Notwithstanding the foregoing, a “Change in Control”
under clauses (1) through (5) above shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of Forestar immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in one or more
entities which, singly or together, immediately following such transaction or
series of transactions, own all or substantially all of the assets of Forestar
as constituted immediately prior to such transaction or series of transactions.

  ii.   For purposes of this definition of “Change in Control”:

  (1)   “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.     (2)   “Beneficial Owner” shall have
the meaning set forth in Rule 13d-3 under the Exchange Act.

      Nonqualified Stock Option Agreement   -4-

 



--------------------------------------------------------------------------------



 



  (3)   “Effective Date” means the Date of Grant of the applicable Option.    
(4)   “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.     (5)   “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) Forestar or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Forestar or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the stockholders of
Forestar in substantially the same proportions as their ownership of stock of
Forestar.

  c.   Disability: means Termination of Service due to a Participant’s becoming
disabled (within the meaning of Section 409A of the Code).     d.   Expiration
Date: means the date set forth in the Option Agreement upon which upon which the
Option expires and is no longer exercisable.     e.   Forestar: means Forestar
Real Estate Group Inc. and any successor.     f.   Group: means Forestar and its
Affiliates.     g.   Plan: means the Forestar Real Estate Group Inc. 2007 Stock
Incentive Plan.     h.   Plan Documents: means the Plan, the Terms and
Conditions, and the Option Agreement.     i.   Retirement: means a Participant’s
voluntary Termination of Service after either (i) attaining age 65 or
(ii) attaining age 55 and completing at least five years of service with
Forestar or any of its Affiliates.     j.   Termination of Service: means the
Participant’s termination of employment or other service with the Group for any
reason.     k.   Vesting Schedule: means the schedule set forth in the Option
Agreement which provides the dates or events upon which the Shares under the
Option (or portion thereof) vest and become exercisable.           Capitalized
terms used herein but not defined herein shall have the meaning assigned to such
terms in the Plan.

2.   Option Agreement; Execution and Acceptance: The grant of an Option by
Forestar to an Participant shall be evidenced by, and subject to the terms and
conditions of, an Option Agreement. The Option Agreement shall identify the
Participant who has been granted the Option, the Date of Grant, the number of
shares subject to purchase under the Option, the Exercise Price per Share of the
Shares subject to the Option, and dates upon which shares under the Option
become exercisable, and the Expiration Date. An Option shall be immediately
cancelled and expire if the applicable Option Agreement is not executed (in such
manner as may be specified by Forestar) by a Participant (or his or her agent or
attorney) and delivered to Forestar (in such manner as may be specified by
Forestar) within 60 days after the Date of Grant of the Option (unless an
extension of such deadline for extenuating circumstances is approved by a Vice
President of Forestar).

      Nonqualified Stock Option Agreement   -5-

 



--------------------------------------------------------------------------------



 



3.   Exercise of Options:

  a.   Options shall only be exercisable at such times as provided in the Plan
Documents and only to the extent that the participant is vested in the Shares
subject to the Option pursuant to the Vesting Schedule set forth in the Option
Agreement.     b.   Forestar shall not be required to deliver certificates or
instruments for shares with respect to which an Option is exercised until the
exercise price for the shares of Common Stock being purchased has been paid in
full.     c.   In order to exercise an Option, notice must be provided to
Forestar in such form as may be specified by Forestar. Such notice shall state
that the Participant elects to exercise a specified Option, the number of shares
of Common Stock in respect of which it is being exercised, and the manner of
payment of the exercise price of the Option.     d.   The notice shall be
accompanied by payment of the full Exercise Price of the Option with respect to
the number of shares being purchased. The Exercise Price shall be paid in cash,
by irrevocable instructions to a broker to deliver promptly to Forestar cash
equal to the Exercise Price of the Option, or unless otherwise provided in the
applicable Option Agreement, in whole shares of Common Stock already owned by
the Participant [for a period of at least six months], or partly in cash and
partly in such Common Stock. Cash payments shall be made by certified or bank
cashier’s check, or by the wire transfer of immediately available funds, in each
case payable to the order of Forestar (or such other person or entity as may be
specified by Forestar). Payments of the Exercise Price of an Option that are
made in the form of Common Stock (which shall be valued at Fair Market Value)
may be made by (i) delivery of stock certificates in negotiable form [with an
issue date at least six months prior to the date of exercise], or (ii) unless
otherwise determined by the Committee, delivery of the Participant’s
representation that on the date of exercise he or she owns the requisite number
of shares [which he or she has owned for a period of at least six months] and,
unless such shares are registered in the Participant’s name as verified by
Forestar’s transfer agent’s records, a representation executed by the
Participant’s brokerage firm or other entity in whose name such shares are
registered that on the date of exercise the Participant beneficially owns the
requisite number of shares [and has owned such shares for a period of at least
six months] (“Certificateless Exercise”). Delivery of such a representation
pursuant to a Certificateless Exercise shall be treated as the delivery of the
specified number of shares of Common Stock; provided, however, that the number
of shares issued to the Participant upon exercise of the Stock Option shall be
reduced by the number of shares specified in the representation. In addition, to
the extent permitted by the Committee in its sole discretion, a Participant may
satisfy payment of the Exercise Price by forfeiting a number of Shares subject
to and outstanding under the Option that, based on the Fair Market Value on the
date of the exercise, are equal in value to the Exercise Price.     e.  
Notwithstanding as otherwise provided in the Plan Documents, in no event may an
Option be exercised after the Expiration Date.     f.   Except as provided in
paragraph 5, a Participant may not exercise his Option unless such Participant
is an Participant at the time notice is delivered to Forestar in accordance with
paragraphs 3(c) and (d) above.     g.   The exercise of the Option shall be
further subject to paragraph 12 herein.

4.   Withholding: Forestar’s obligation to deliver shares of Common Stock upon
the exercise of an Option shall be subject to the satisfaction of applicable
federal, state and local tax withholding requirements. Unless otherwise
prohibited by the Committee, and in accordance with rules prescribed by the
Committee, each Participant may satisfy any such withholding tax obligation by
any of the following means or by a combination of such means: (a) tendering a
cash payment; (b)

      Nonqualified Stock Option Agreement   -6-

 



--------------------------------------------------------------------------------



 



    authorizing Forestar to withhold shares of Common Stock from the shares
otherwise issuable to the Participant as the result of the exercise of an
Option, or (c) delivering to Forestar unencumbered shares of Common Stock
already owned by the Participant [for a period of at least six months]. Shares
of Common Stock that are withheld or delivered to satisfy applicable withholding
taxes shall be valued at their Fair Market Value on the date the withholding tax
obligation arises. Only the required statutory minimum tax may be withheld;
excess tax withholding is not allowed.   5.   Termination of Service: In the
event of the Termination of Service of a Participant to whom an Option has been
granted, the Option may, subject to the provisions of paragraph 3 hereof, only
be exercised following such Termination of Service as follows:

          Termination   Vested Option Exercise Period   Treatment of Unvested
Shares
Death
  12 months   Immediately Vest
Disability
  36 months   Immediately Vest
Retirement
  Until Expiration of Option   Immediately Vest
For Cause
  None—All unexercised Shares are immediately forfeited.   Forfeited
Other
  3 months   Forfeited

    Options granted under the Plan shall not be affected by any change of
employment so long as the Participant continues to be an employee of the Group.
An Option Agreement may contain such provisions as the Committee may approve
with respect to the effect of approved leaves of absence for employees.   6.  
Adjustments upon Changes in Capitalization: Notwithstanding any other provisions
of the Plan, in the event of any change in the outstanding Common Stock by
reason of any stock dividend, split-up, spin-off, recapitalization,
reclassification, combination or exchange of shares, merger, consolidation or
liquidation and the like, the Committee shall provide for a substitution for or
adjustment in (i) the number and class of shares subject to outstanding Options,
and (ii) the exercise prices of outstanding Options. The Committee ‘s
determinations with regard to the adjustments or substitutions provided for by
this paragraph shall be conclusive. The Committee may at any time, in its sole
discretion, make such amendments to the terms of Option Agreements as it deems
necessary or appropriate to reflect any adjustments or substitutions made under
the Plan or pursuant to this paragraph.   7.   Change in Control:
Notwithstanding any contrary waiting period, installment period or other
limitation or restriction in any Option Agreement or in the Plan, the Shares
under each outstanding Option granted under the Plan shall immediately vest, and
the Option shall become exercisable in full, for the aggregate number of
unexercised Shares covered thereby, in the event of a Change in Control. Any
provision of the Plan Documents or any Option Agreement to the contrary
notwithstanding, in the event of a merger or consolidation to which Forestar is
a party, the Committee shall take such actions, if any, as it deems necessary or
appropriate to prevent the enlargement or diminishment of Participants’ rights
under any Option, and may, in its discretion, cause any Option to be canceled in
consideration of a payment equal to the product of (a) the number of shares of
Common Stock that the Option covers (and has not previously been exercised) and
(b) the excess, if any, of the Fair Market Value of a share of Common Stock as
of the date of cancellation over the Exercise Price of the Option.   8.  
Nonalienation of Benefits: Except as required by applicable law, no right or
benefit under the Plan or any Option shall be subject to anticipation,
alienation, sale, assignment, hypothecation, pledge, exchange, transfer,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
hypothecate, transfer, pledge, exchange, transfer, encumber or charge the same
shall be void. No right or benefit under the Plan or any Option shall in any
manner be liable for or subject to the debts,

      Nonqualified Stock Option Agreement   -7-

 



--------------------------------------------------------------------------------



 



    contracts, liabilities or torts of the person entitled to such benefit. If
any Participant shall become bankrupt or attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge any right or
benefit under the Plan or any Option, then such right or benefit shall, in the
discretion of the Committee, cease and terminate, and in such event, the
Committee in its discretion may hold or apply the same or any part thereof for
the benefit of the Participant or his beneficiary, spouse, children or other
dependents, or any of them, in such manner and in such proportion as the
Committee may deem proper.   9.   No Right to Continued Employment; No
Additional Rights: Nothing contained in the Plan or in any Option Agreement
shall confer on any Participant any right to continue in the employ or service
of Forestar or any of its Affiliates or interfere in any way with the right of
Forestar or an Affiliate to terminate the employment or service of a Participant
at any time, with or without cause, notwithstanding the possibility that the
number of shares of Common Stock purchasable by such person under his or her
Option (or Options) may thereby be reduced or eliminated. Nothing in the Plan
Documents or any Option Agreement shall be construed to give any employee or
other service provider of Forestar or any Affiliate any right to receive an
award of Options or as evidence of any agreement or understanding, express or
implied, that Forestar or any Affiliate will employ or retain the Participant in
any particular position or at any particular rate of remuneration, or for any
particular period of time.   10.   Exclusion from Pension, Profit-Sharing and
Other Benefit Computations: By acceptance of an Option award under the Plan, a
Participant shall be deemed to have agreed that any compensation arising from
the Option constitutes special incentive compensation that shall not be taken
into account as “salary”, “pay”, “compensation” or “bonus” in determining the
amount of any payment under any pension, retirement or profit-sharing plan of
Forestar or any Affiliate. In addition, each Participant shall be deemed to have
agreed that neither the award, vesting, nor exercise of an Option shall be taken
into account in determining the amount of any life insurance coverage or short
or long-term disability coverage provided by Forestar or any Affiliate.   11.  
Non-Transferability of Option. Notwithstanding any provision of the Plan
Documents to the contrary, an Option may be exercised, during the lifetime of
Participant, only by Participant or Participant’s guardian or legal
representative and may not be assigned or transferred in any manner except by
will or by the laws of descent and distribution.   12.   Compliance with
Securities Law. Notwithstanding any provision of the Plan Documents to the
contrary, the grant of the Option and the issuance of Common Stock will be
subject to compliance with all applicable requirements of federal, state, or
foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
The Option may not be exercised if the issuance of shares of Common Stock upon
exercise would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
In addition, the Option may not be exercised unless (1) a registration statement
under the Act is at the time of exercise of the Option in effect with respect to
the shares issuable upon exercise of the Option or (2) in the opinion of legal
counsel to Forestar, the shares issuable upon exercise of the Option may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Act. THE PARTICIPANT IS CAUTIONED THAT THE
OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED.
ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED
EVEN THOUGH THE OPTION IS OTHERWISE EXERCISABLE. The inability of Forestar to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by Forestar’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Option will relieve Forestar of any liability
in respect of the failure to issue or sell such shares as to which such
requisite authority has not been obtained. As a condition to the exercise of the
Option, Forestar may require the Participant to satisfy any qualifications that
may be necessary or appropriate to evidence compliance with any applicable law
or regulation and to make any representation or warranty with respect to such
compliance as may be requested by Forestar.

      Nonqualified Stock Option Agreement   -8-

 



--------------------------------------------------------------------------------



 



    Notwithstanding as otherwise provided in the Plan Documents, if the exercise
of the Option is prevented by the provisions of this paragraph, the Option will
remain exercisable until 30 days after the date the Participant is notified by
Forestar that the Option is exercisable, but in any event no later than the
Expiration Date. Forestar makes no representation as to the tax consequences of
any such delayed exercise. The Participant should consult with the Participant’s
own tax advisor as to the tax consequences of any such delayed exercise.   13.  
Rights as Shareholder. Unless and until a certificate or certificates
representing such Shares will have been issued by Forestar to Participant
following the exercise of an Option, Participant (or any other person permitted
to exercise this Option pursuant to the terms of the Plan Documents) will not be
or have any of the rights or privileges of a shareholder of Forestar with
respect to Shares acquirable upon an exercise of this Option.   14.  
Applicability: These Terms and Conditions shall apply to all Options to which
the Committee designates it as applying, and the Committee may designate it as
applying to an Option in whole or in part in its discretion.   15.   Plan
Controls: In the event of any conflict between the Plan and the terms of an
Option Agreement or the Terms and Conditions, the Plan shall govern.

      Nonqualified Stock Option Agreement   -9-

 